Case: 11-60363     Document: 00511801026         Page: 1     Date Filed: 03/26/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 26, 2012

                                       No. 11-60363                        Lyle W. Cayce
                                                                                Clerk

BARBARA ELAM; BOBBY ELAM,

                                                  Plaintiffs - Appellees
v.

THE KANSAS CITY SOUTHERN RAILWAY COMPANY; RONALD L.
MICHAEL,

                                                  Defendants - Appellants



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                             USDC No. 1:08-CV-304


Before JOLLY, DAVIS, and BARKSDALE, Circuit Judges.
PER CURIAM:*
        This is the second appeal in this matter. See Elam v. Kan. City S. Ry. Co.,
635 F.3d 796 (5th Cir. 2011). After reviewing the briefs, hearing oral argument,
reviewing the parties’ supplemental briefs, and considering pertinent parts of
the record, we have concluded that, on remand following the first appeal, the
district court committed no error in remanding all claims remaining in federal
court to state court. We further conclude that we lack appellate jurisdiction over


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-60363    Document: 00511801026     Page: 2   Date Filed: 03/26/2012



                                 No. 11-60363

the district court’s order denying summary judgment in favor of Kansas City
Southern Railway (KCSR) on the grounds that although the order denying
summary judgment preceded the remand order in both logic and fact, the order
is not conclusive of any claim and that KCSR’s asserted defenses may be
properly considered and addressed in state court. See Regan v. Starcraft Marine,
LLC, 524 F.3d 627 (5th Cir. 2008).
                                     AFFIRMED in part; DISMISSED in part.




                                       2